DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s Election filed 3/23/2021 in response to Office Action (restriction/requirement for election) mailed 10/23/2021. 
Claims 1-6 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-4, drawn to a three-dimensional shaping apparatus that uses the photocurable polymer in the laser beam, classified in B29C 64/268.
II.    Claim 5, drawn to a control method of a three-dimensional shaping, classified in B29C64/135.
III.    Claim 6, drawn to a control program of a three-dimensional shaping apparatus for causing a computer to execute a method, classified in B29C 64/393.
Applicant’s election with traverse of Group I Claims 1-4 in the reply filed on 3/23/2021 is acknowledged.
Claims 5 and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2021.
The Applicant amended Claims 5 and 6 to add limitations linking the claims to Claim 1. Accordingly, the restriction is withdrawn in whole.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “light irradiator irradiates the object with a visible laser beam as the second laser beam”. However, the specification does not disclose the second laser beam irradiates the object. The specification only discloses the first laser beam irradiates an object (130), and the second laser beam irradiates the material of the 3D shaped object (140) ([0013]). The specification does not disclose the second laser beam is capable of irradiating both. Thus the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Therefore the claim is rejected as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “light irradiator irradiates the object with a visible laser beam as the second laser beam”. However, the specification does not disclose the second laser beam irradiates the object. The specification only discloses the first laser beam irradiates an object (130), and the second laser beam irradiates the material of the 3D shaped object (140) ([0013]). The specification does not disclose the second laser beam is capable of irradiating both. Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine Claim 3 as if it recited “light irradiator irradiates the object with a visible laser beam as the first laser beam”, because this interpretation is in accord with the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Windau et al. (US 2016/0185047 A1, hereinafter “Windau”) in view of Oshima et al. (2018/0297274 A1, hereinafter “Oshima ‘274”) and further in view of Oshima et al. (US 2018/0222108 A1, hereinafter “Oshima ‘108”).
Regarding Claim 1, Windau discloses a 3D printing device (100) including a printing/scanning area (112), and in operation a user places an object in the print/scanning area to begin the scanning process ([0034]; Fig. 1). The device further includes a scan module (300) comprising a digital camera (light receiver, 220), a laser (first laser beam, 225), one or more LEDs (305) and a laser motor (light irradiator, 310), and in operation the LEDs, digital camera, laser, and laser motor cooperate to scan an object placed on a rotatable surface (205) ([0037]; Fig. 3). The device further includes a printing module (500) comprising a printer head (210) that deposits one or more layers of printing material on the rotating surface, and a printer carriage (215) that provides a path or track that guides the printer head, and in operation the printing head and printer carriage cooperate to provide three dimensions of movement for the printer head ([0042]; Fig. 5). When scanning, light projected by the laser in a laser plane intersects or is obstructed by the object (902), thus reflecting the light, while the light receiver receives the reflected light and records image data at specified intervals ([0061-0062]). Using the image data, the scanning process determines 3D coordinates for each object point in each image, and the 3D coordinates for each object point are preferably further fused together to form a point cloud for a single 3D object by computer processors (measurer) ([0064, 0070]), thus a shape of the object based on the reflected light is measured. Processors also perform slicing operations on the measured shape which form layers printed by the 3D printer ([0071]). 
Windau does not explicitly disclose a controller that shapes a three-dimensional object. However, Windau does disclose the device further comprises at least one processor (620), a memory (630), printing components (640), scanning components (650), and turntable components (660) interconnected by a system bus (680) ([0043]). The memory comprises a plurality of storage locations that are addressable by the processor for storing software programs and data structures, and the processor may comprise 
Windau does not disclose a light irradiator that performs irradiation with different kinds of a first laser beam and a second laser beam, and does not disclose a controller that shapes a three-dimensional shaped object by controlling irradiation of a material of the three-dimensional shaped object with the second laser beam by said light irradiator based on the shape of the object measured by said measurer.
In the same field of endeavor, 3D printing, Oshima ‘274 discloses a pattern manufacturing apparatus (800) including a resin tank (801), a resin (811) that is the material of a three-dimensional shaped object, and a shaping base (101) onto which the resin tank is attached ([0085-0086]; Figs. 8,9). The 3D shaped object is manufactured by causing an optical engine (light irradiator, 103) to emit a light beam (second laser beam, 131) toward the resin tank and lifting a lifting head (104) in a lifting direction at an appropriate lifting speed ([0087]; Figs. 8,9), shaping the resin into a three-dimensional shaped object. Thus Oshima ‘274 discloses a light irradiator that performs irradiation with a second laser beam. Oshima ‘274 does not explicitly disclose a controller that shapes a three-dimensional object. However, Oshima ‘274 does disclose a non-transitory computer readable medium storing a program that causes a computer to execute processing steps included in the above-described processes ([0091]). Thus, a controller that shapes a three-dimensional shaped object by controlling irradiation of a material of the three-dimensional shaped object with the second laser beam by said light irradiator is implied.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Windau invention of an apparatus for a device and method for scanning an object and additively manufacturing a copy of the object by 3D printing, as discussed above, with the Oshima ‘274 teaching of additively manufacturing an object by stereolithography. One would be motivated to combine them by a desire to gain the benefit of obtaining almost the same shaping accuracy as that of an injection molding machine, and the benefit of being able Oshima ‘274 ([0089]). Furthermore, one would be motivated to combine them by a desire to gain the marketing benefit of having an additional additive manufacturing technique available for users. 
The combination Windau and Oshima ‘274 does not disclose a light irradiator that performs irradiation with different kinds of a first laser beam and a second laser beam, and does not disclose a controller that shapes a three-dimensional shaped object by controlling irradiation of a material of the three-dimensional shaped object with the second laser beam by said light irradiator based on the shape of the object measured by said measurer. 
In the same field of endeavor, 3D printing, Oshima ‘108 discloses an optical shaping apparatus (100) that is a bottom-up type stereolithography apparatus, the apparatus comprising a material tank (101), a light source unit (102), a lifting mechanism (103), a single prism mirror (104), and the light source unit is a smart device incorporating an ultra-small laser projector ([0034-0037]; Fig. 1). An optical engine (light irradiator, 200) in incorporated in the light source unit and comprises laser diodes (semiconductor lasers, 201-203) creating three laser beams of three colors of red (visible) light, infrared light, and ultraviolet light ([0040-0041]). Thus, Oshima ‘108 discloses a light irradiator that is capable of performing irradiation with different kinds of a first laser beam and a second laser beam. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Windau and Oshima ‘274 invention of an apparatus for a device for scanning an object then shaping a 3D shaped object via stereolithography, as discussed above, with the Oshima ‘108 teaching of a light irradiator that may project three different laser beams such as a visible light laser beam, an infrared light laser beam, and an ultraviolet light laser beam.  One would be motivated to combine them by a desire to gain the benefit of miniaturization because the three laser diodes are small and arranged closely together, and only one prism mirror is used, as taught by Oshima ‘108 ([0064-0066]). It is the Examiner’s position that it is implicit in the combination Windau and Oshima ‘274 and Oshima ‘108
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed in the combination Windau and Oshima ‘274 and Oshima ‘108 as discussed above. It is the Examiner’s position that the combination Windau and Oshima ‘274 and Oshima ‘108 has the capability of using the light irradiator to irradiate the object with an infrared laser beam as the first beam. Thus, such limitation is implied.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed in the combination Windau and Oshima ‘274 and Oshima ‘108 as discussed above. It is the Examiner’s position that the combination Windau and Oshima ‘274 and Oshima ‘108 has the capability of using the light irradiator to irradiate the object with a visible laser beam as the first beam. Thus, such limitation is implied.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed in the combination Windau and Oshima ‘274 and Oshima ‘108 as discussed above. Oshima ‘108 further discloses the light irradiator further comprises a two-dimensional MEMS (Micro Electro Mechanical Systems) mirror (209) ([0044]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Windau et al. (US 2016/0185047 A1, hereinafter “Windau”) in view of Oshima et al. (2018/0297274 A1, hereinafter “Oshima ‘274”) and further in view of Oshima et al. (US 2018/0222108 A1, hereinafter “Oshima ‘108”).
Regarding Claim 5, Windau discloses apparatus and a control method for using a 3D printing device (100) including a printing/scanning area (112), and in operation a user places an object in the print/scanning area to begin the scanning process ([0034]; Fig. 1). The device further includes a scan module (300) comprising a digital camera (light receiver, 220), a laser (first laser beam, 225), one or more LEDs (305) and a laser motor (light irradiator, 310), and in operation the LEDs, digital camera, laser, and laser motor cooperate to scan an object placed on a rotatable surface (205) ([0037]; Fig. 3). The device further includes a printing module (500) comprising a printer head (210) that deposits one or more layers of printing material on the rotating surface, and a printer carriage (215) that provides a path or track that guides the printer head, and in operation the printing head and printer carriage cooperate to provide three dimensions of movement for the printer head ([0042]; Fig. 5). When scanning, light projected by the laser Windau discloses performing the irradiation with the first laser beam, receiving the reflected light of the first laser beam with which the object is irradiated in the performing the irradiation, and measuring the shape of the object based on the reflected light.
Windau does not explicitly disclose a controller that shapes a three-dimensional object. However, Windau does disclose the device further comprises at least one processor (620), a memory (630), printing components (640), scanning components (650), and turntable components (660) interconnected by a system bus (680) ([0043]). The memory comprises a plurality of storage locations that are addressable by the processor for storing software programs and data structures, and the processor may comprise hardware elements adapted to execute the software programs and manipulate the data structures ([0044]). An operating system functionally organizes the machine by invoking operations in support of software processes and/or services that may comprise 3D printing process (634), 3D scanning process (635), and 3D copying process (636) ([0044]). Thus, shaping the three-dimensional shaped object by controlling deposition of the material of the three-dimensional shaped object with the print head based on the shape of the object measured in the measuring.
Windau does not disclose performing the irradiation with the first laser beam and the second laser beam, the first laser beam and the second laser beam being different from each other, and does not disclose shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring.
In the same field of endeavor, 3D printing, Oshima ‘274 discloses a pattern manufacturing apparatus (800) including a resin tank (801), a resin (811) that is the material of a three-dimensional shaped object, and a shaping base (101) onto which the resin tank is attached ([0085-0086]; Figs. 8,9). Oshima ‘274 discloses performing the irradiation with the second laser beam. Oshima ‘274 does not explicitly disclose a controller that shapes a three-dimensional object. However, Oshima ‘274 does disclose a non-transitory computer readable medium storing a program that causes a computer to execute processing steps included in the above-described processes ([0091]). Thus, shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring is implied.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Windau invention of an apparatus for a device and method for scanning an object and additively manufacturing a copy of the object by 3D printing, as discussed above, with the Oshima ‘274 teaching of additively manufacturing an object by stereolithography. One would be motivated to combine them by a desire to gain the benefit of obtaining almost the same shaping accuracy as that of an injection molding machine, and the benefit of being able to shape a number of 3D objects simultaneously, as taught by Oshima ‘274 ([0089]). Furthermore, one would be motivated to combine them by a desire to gain the marketing benefit of having an additional additive manufacturing technique available for users. 
The combination Windau and Oshima ‘274 does not disclose performing the irradiation with the first laser beam and the second laser beam, the first laser beam and the second laser beam being different from each other, and does not disclose shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring.
In the same field of endeavor, 3D printing, Oshima ‘108 discloses an optical shaping apparatus (100) that is a bottom-up type stereolithography apparatus, the apparatus comprising a material tank (101), a light source unit (102), a lifting mechanism (103), a single prism mirror (104), and the light source unit is a smart device incorporating an ultra-small laser projector ([0034-0037]; Fig. 1). An optical engine Oshima ‘108 discloses performing the irradiation with the first laser beam and the second laser beam, the first laser beam and the second laser beam being different from each other. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Windau and Oshima ‘274 invention of an apparatus for a device for scanning an object then shaping a 3D shaped object via stereolithography, as discussed above, with the Oshima ‘108 teaching of a light irradiator that may project three different laser beams such as a visible light laser beam, an infrared light laser beam, and an ultraviolet light laser beam.  One would be motivated to combine them by a desire to gain the benefit of miniaturization because the three laser diodes are small and arranged closely together, and only one prism mirror is used, as taught by Oshima ‘108 ([0064-0066]). It is the Examiner’s position that it is implicit in the combination Windau and Oshima ‘274 and Oshima ‘108 that shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Windau et al. (US 2016/0185047 A1, hereinafter “Windau”) in view of Oshima et al. (2018/0297274 A1, hereinafter “Oshima ‘274”) and further in view of Oshima et al. (US 2018/0222108 A1, hereinafter “Oshima ‘108”).
Regarding Claim 6, Windau discloses apparatus and a control program for using a 3D printing device (100) including a printing/scanning area (112), and in operation a user places an object in the print/scanning area to begin the scanning process ([0034]; Fig. 1). The device further includes a scan module (300) comprising a digital camera (light receiver, 220), a laser (first laser beam, 225), one or more LEDs (305) and a laser motor (light irradiator, 310), and in operation the LEDs, digital camera, laser, and laser motor cooperate to scan an object placed on a rotatable surface (205) ([0037]; Fig. 3). The device further includes a printing module (500) comprising a printer head (210) that deposits one or more layers Windau discloses performing the irradiation with the first laser beam, receiving the reflected light of the first laser beam with which the object is irradiated in the performing the irradiation, and measuring the shape of the object based on the reflected light.
Windau does not explicitly disclose a controller that shapes a three-dimensional object. However, Windau does disclose the device further comprises at least one processor (620), a memory (630), printing components (640), scanning components (650), and turntable components (660) interconnected by a system bus (680) ([0043]). The memory comprises a plurality of storage locations that are addressable by the processor for storing software programs and data structures, and the processor may comprise hardware elements adapted to execute the software programs and manipulate the data structures ([0044]). An operating system functionally organizes the machine by invoking operations in support of software processes and/or services that may comprise 3D printing process (634), 3D scanning process (635), and 3D copying process (636) ([0044]). Thus, shaping the three-dimensional shaped object by controlling deposition of the material of the three-dimensional shaped object with the print head based on the shape of the object measured in the measuring.
Windau
In the same field of endeavor, 3D printing, Oshima ‘274 discloses a pattern manufacturing apparatus (800) including a resin tank (801), a resin (811) that is the material of a three-dimensional shaped object, and a shaping base (101) onto which the resin tank is attached ([0085-0086]; Figs. 8,9). The 3D shaped object is manufactured by causing an optical engine (light irradiator, 103) to emit a light beam (second laser beam, 131) toward the resin tank and lifting a lifting head (104) in a lifting direction at an appropriate lifting speed ([0087]; Figs. 8,9), shaping the resin into a three-dimensional shaped object. Thus Oshima ‘274 discloses performing the irradiation with the second laser beam. Oshima ‘274 does not explicitly disclose a controller that shapes a three-dimensional object. However, Oshima ‘274 does disclose a non-transitory computer readable medium storing a program that causes a computer to execute processing steps included in the above-described processes ([0091]). Thus, shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring is implied.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Windau invention of an apparatus for a device and method for scanning an object and additively manufacturing a copy of the object by 3D printing, as discussed above, with the Oshima ‘274 teaching of additively manufacturing an object by stereolithography. One would be motivated to combine them by a desire to gain the benefit of obtaining almost the same shaping accuracy as that of an injection molding machine, and the benefit of being able to shape a number of 3D objects simultaneously, as taught by Oshima ‘274 ([0089]). Furthermore, one would be motivated to combine them by a desire to gain the marketing benefit of having an additional additive manufacturing technique available for users. 
The combination Windau and Oshima ‘274 does not disclose performing the irradiation with the first laser beam and the second laser beam, and does not disclose shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring.
In the same field of endeavor, 3D printing, Oshima ‘108 discloses an optical shaping apparatus (100) that is a bottom-up type stereolithography apparatus, the apparatus comprising a material tank Oshima ‘108 discloses performing the irradiation with the first laser beam and the second laser beam. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Windau and Oshima ‘274 invention of an apparatus for a device for scanning an object then shaping a 3D shaped object via stereolithography, as discussed above, with the Oshima ‘108 teaching of a light irradiator that may project three different laser beams such as a visible light laser beam, an infrared light laser beam, and an ultraviolet light laser beam.  One would be motivated to combine them by a desire to gain the benefit of miniaturization because the three laser diodes are small and arranged closely together, and only one prism mirror is used, as taught by Oshima ‘108 ([0064-0066]). It is the Examiner’s position that it is implicit in the combination Windau and Oshima ‘274 and Oshima ‘108 that shaping the three-dimensional shaped object by controlling the irradiation of the material of the three-dimensional shaped object with the second laser beam in the performing the irradiation based on the shape of the object measured in the measuring.
The Examiner notes Claim 5 and Claim 6 are similar, however Claim 6 does not recite the limitation “the first laser beam and the second laser beam being different from each other”, and the Examiner brings this possibly unintentional omission to the attention of the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743